THE THIRTEENTH COURT OF APPEALS

                                     13-12-00356-CV


               JERILYN ANN CERDA, AS NEXT FRIEND OF NOEL DOE
                                     v.
                 RJL ENTERTAINMENT, INC. D/B/A CLUB CHEETAH


                                    On Appeal from the
                      319th District Court of Nueces County, Texas
                               Trial Cause No. 09-2723-G


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed, in part, and

reversed and remanded, in part, and the case should be remanded to the trial court.

The Court orders the judgment of the trial court AFFIRMED IN PART, and REVERSED

AND REMANDED, IN PART, and the case is REMANDED for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against the party incurring

same.

        We further order this decision certified below for observance.

December 12, 2013